I dissent.
I think that appellant and his assignor having consented to the extension of time granted the general contractor and having requested and accepted corresponding extensions of time for themselves, waived whatever right they might have had to recover damages for being delayed in the performance of their work. While they requested extensions at the suggestion of the architect they were under no compulsion. No pressure was brought to bear upon them to make them accede to the architect's suggestion.